 



Exhibit 10.1
FIRST AMENDMENT TO
CREDIT AGREEMENT
          This Amendment is agreed to as of the 18th day of August, 2005 by and
among Sensient Technologies Corporation, a Wisconsin corporation (the
“Borrower”); Wells Fargo Bank, National Association, a national banking
association, as administrative agent under the Credit Agreement described below
(in such capacity, the “Agent”); and the undersigned Lenders.
          The Borrower, the Agent and the Lenders are parties to a Credit
Agreement dated September 2, 2004, setting forth the terms on which the Lenders
have extended to the Borrower a $150,000,000 revolving line of credit (together
with all amendments, modifications and restatements thereof, the “Credit
Agreement”).
          The Borrower has asked the Lenders to extend the maturity of the line
of credit established under the Credit Agreement; to increase the amount of such
line of credit; to amend the interest rates applicable to such line of credit;
and to provide the mechanism for a further increase in such line of credit. The
Agent and the Lenders are willing to do so on the terms and subject to the
conditions set forth herein.
          ACCORDINGLY, in consideration of the mutual covenants contained in the
Credit Agreement and herein, the parties hereby agree as follows:
          1. Definitions. All terms defined in the Credit Agreement that are not
otherwise defined herein shall have the meanings given them in the Credit
Agreement.
          2. Amendments. The Credit Agreement is hereby amended as follows:
     (a) The description of the credit facilities on the cover page of the
Credit Agreement is hereby deleted, and the following is substituted therefor:
$225,000,000 Revolving Credit Facility
$75,000,000 Incremental Revolving Credit Facility
     (b) The definitions of “Commitment Amount” and “Commitment Termination
Date” in Section 1.1 of the Credit Agreement are hereby amended in their
entirety to read as follows:
     “Commitment Amount” means, with respect to each Lender, the amount set
forth opposite that Lender’s name in Exhibit A or on any Assignment Certificate,
unless said amount is reduced pursuant to Section 2.10 or increased pursuant to
Section 2.21, in which event it means the amount to which said amount is reduced
or increased.

 



--------------------------------------------------------------------------------



 



     “Commitment Termination Date” means August 18, 2010, or the earlier date of
termination in whole of the Commitments pursuant to Section 2.10 or 7.2.
     (c) The phrase, “Sections 6.7 and 6.8”, in the definition of “Compliance
Certificate” in Section 1.1 of the Credit Agreement, in Section 1.3 of the
Credit Agreement, and in Section 9.14 of the Credit Agreement is hereby in each
instance deleted, and the phrase, “the Financial Covenants”, is substituted
therefor.
     (d) The following definitions are hereby inserted in Section 1.1 of the
Credit Agreement:
     “Aggregate Facility Amount” means $225,000,000, as such amount may be
reduced pursuant to Section 2.10 or increased pursuant to Section 2.21.
     “EBITDA” means, with respect to any period, EBITR with respect to that
period, less (to the extent included in EBITR) Rental Expense, plus (to the
extent deducted in determining net income for purposes of EBITR) depreciation
and amortization.
     “Financial Covenant” means any of the Borrower’s obligations set forth in
Section 6.7, 6.8 and 6.12.
     “Leverage Ratio” means, as of the end of any fiscal quarter of the
Borrower, the ratio of (A) Total Funded Debt as of that quarter-end, to (B)
EBITDA during the period of four fiscal quarters ending on that quarter-end, all
determined with respect to the Borrower and its Subsidiaries on a consolidated
basis.
     “Maximum Aggregate Commitment Amount” means $300,000,000, unless said
amount is reduced pursuant to Section 2.10, in which event it means the amount
to which said amount is reduced.
     (e) The amount, “$150,000,000”, is hereby deleted in Section 2.1 of the
Credit Agreement, and the phrase, “the Aggregate Facility Amount”, is
substituted therefor.
     (f) The table in Section 2.6(c) of the Credit Agreement is hereby deleted,
and the following is substituted therefor:

-2-



--------------------------------------------------------------------------------



 



                                                      Level I   Level II   Level
III   Level IV   Level V   Level VI
Base Rate Margin
    0 %     0 %     0 %     0 %     0 %     0 %
Eurodollar Rate Margin
    0.400 %     0.500 %     0.600 %     0.700 %     1.100 %     1.500 %
Facility Fee Rate
    0.100 %     0.125 %     0.150 %     0.175 %     0.275 %     0.500 %
Utilization Fee Rate
    0.125 %     0.125 %     0.125 %     0.125 %     0.250 %     0.375 %

     (g) The following is hereby inserted at the end of Section 2.10 of the
Credit Agreement:
Each reduction in the Commitment Amounts hereunder shall constitute a
corresponding reduction in the Maximum Aggregate Commitment Amount.
     (h) The following new Section 2.21 is inserted at the end of Article II of
the Credit Agreement:
Section 2.21 Increase of Aggregate Facility Amount.
     (a) So long as no Default or Event of Default has occurred and is
continuing, the Borrower may, upon at least 25 days’ written notice to the
Agent, propose to increase the Aggregate Commitment Amount by a multiple of
$5,000,000 that is not less than $10,000,000 and not greater than $75,000,000
(the amount of any such increase, the “Additional Commitment Amount”). In no
event shall any such increase cause the Aggregate Commitment Amount to exceed
the Maximum Aggregate Commitment Amount. The Agent will promptly provide a copy
of any such notice to each Lender. Each Lender may, not more than 20 days
following such notice, elect by written notice to the Borrower and the Agent to
increase its Commitment Amount by a principal amount equal to its Percentage of
the Additional Commitment Amount. No Lender (or any successor thereto) shall
have any obligation to increase its Commitment Amount or its other obligations
under this Agreement and the other Loan Documents, and any decision by a Lender
to increase its Commitment Amount shall be made in its sole discretion
independently from any other Lender.

-3-



--------------------------------------------------------------------------------



 



     (b) If any Lender elects not to increase its Commitment Amount pursuant to
paragraph (a), the Borrower may designate another Eligible Lender (which may be,
but need not be, one or more of the existing Lenders) that will, in the case of
any such Person that is an existing Lender, increase its Commitment Amount and
in the case of any other such Person (an “Incremental Lender”), become a party
to this Agreement; provided, however, that any Incremental Lender must in all
respects be acceptable to the Agent, which acceptance will not be unreasonably
withheld. The sum of the increases in the Commitment Amounts of the existing
Lenders pursuant to this paragraph (b) plus the Commitment Amounts of the
Incremental Lenders shall not in the aggregate exceed the unsubscribed amount of
the Maximum Aggregate Commitment Amount.
     (c) An increase in the Aggregate Commitment Amount pursuant to this
Section 2.21 shall become effective upon the receipt by the Agent of an
agreement in form and substance satisfactory to the Agent signed by the
Borrower, by each Incremental Lender and by each other Lender whose Aggregate
Commitment Amount is to be increased, setting forth the new Commitment Amounts
of such Lenders and setting forth the agreement of each Incremental Lender to
become a party to this Agreement and to be bound by all the terms and provisions
hereof (a “Commitment Increase Agreement”), together with a replacement or
additional Note, as applicable, evidencing the new Commitment Amount of each
affected Lender, duly executed and delivered by the Borrower and such evidence
of appropriate corporate authorization on the part of the Borrower with respect
to the increase in the Aggregate Commitment Amount and such opinions of counsel
for the Borrower with respect to the increase in the Aggregate Commitment Amount
as the Agent may reasonably request.
     (d) Upon the acceptance of the Commitment Increase Agreement by the Agent,
the Aggregate Commitment Amount shall automatically be increased by the amount
of the Commitment Amounts added through such Commitment Increase Agreement.
     (e) Upon any increase in the Aggregate Commitment Amount pursuant to this
Section 2.21 that is not pro rata among all Lenders, within 5 Business Days, the
Borrower shall prepay all Borrowings hereunder in their entirety and, to the
extent the Borrower elects to do so and subject to the conditions specified in
Section 3.3, the Borrower shall effect new Borrowings from the Lenders in
proportion to their respective Commitment Amounts after giving effect to such
increase.

-4-



--------------------------------------------------------------------------------



 



     (f) In no event shall the Borrower make more than three requests for an
Additional Commitment Amount pursuant to this Section 2.21.
     (i) The ratio, “0.60 to 1”, in Section 6.7 of the Credit Agreement is
hereby deleted, and the ratio, “0.55 to 1”, is substituted therefor.
     (j) The following is hereby inserted at the end of Article VI of the Credit
Agreement:
Section 6.12 Ratio of Total Funded Debt to EBITDA.
The Borrower will not at any time permit its Leverage Ratio determined as at the
end of each fiscal quarter of the Borrower, to be greater than the ratio set
forth below opposite the period in which such quarter-end occurs:

          Quarters Ending During the Period   Ratio
On or before September 30, 2006
    3.75 to 1  
On or after October 1, 2006
    3.50 to 1  

     (k) Exhibit A to the Credit Agreement is hereby deleted, and Exhibit A to
this Agreement is hereby substituted therefor. Each Lender’s Commitment Amount
shall be deemed amended in accordance with Exhibit A hereto. Concurrent with the
execution hereof, the Borrower shall execute and deliver to the Agent a
replacement Note (each, a “Replacement Note”) for each Lender, dated the date
hereof, in a face principal amount equal to that Lender’s Commitment Amount.
Each Lender shall accept such Replacement Note in substitution for, but not in
payment of, the Note presently held by such Lender.
     (l) Exhibit C to the Credit Agreement is hereby deleted, and Exhibit B to
this Agreement is hereby substituted therefor.
          3. Titles. Upon the effective date hereof, (i) any designation of any
Person as “Co-Syndication Agent” or “Co-Documentation Agent” under the Credit
Agreement shall cease to be effective, except as set forth below, and (ii) the
Lenders identified below shall, with respect to the Credit Agreement as amended
hereby, be deemed to have the titles set forth below:

-5-



--------------------------------------------------------------------------------



 



      Lender   Title
Keybank National Association
  Co-Syndication Agent
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
  Co-Syndication Agent
M&I Marshall & Ilsley Bank, A Wisconsin Corporation
  Co-Documentation Agent
National City Bank of the Midwest
  Co-Documentation Agent

No Lender shall have any right, power, obligation or liability under the Credit
Agreement or any other Loan Document on account of its identification as
“Co-Syndication Agent” or “Co-Documentation Agent,” other than those rights,
powers, obligations and liabilities applicable to such Lenders in their capacity
as Lenders. Each Lender acknowledges that it has not relied, and will not rely,
on any Lender so identified in deciding to enter into the Credit Agreement or
this Amendment or in taking or omitting any action thereunder or hereunder.
          4. Effective Date Adjustments. On the effective date of this
Amendment, the Agent and the Lenders shall take such actions as are necessary to
ensure that the aggregate principal balance of each Lender’s Note is equal to
that Lender’s Percentage (determined after giving effect to this Amendment) of
the aggregate Commitment Amounts. To the extent that a Lender’s Percentage of
the aggregate Commitment Amounts exceeds the principal balance of that Lender’s
Note (such Lender being herein referred to as an “Increasing Lender”), such
Lender shall pay to the Agent an amount equal to such excess. The Agent shall
(to the extent of such payments actually received from the Increasing Lenders)
pay such amounts to those Lenders (each, a “Reducing Lender”) the principal
balance of whose Notes exceeds their Percentage of the aggregate Commitment
Amounts. Such payments shall be distributed among the Reducing Lenders ratably
in accordance with such excess of each Reducing Lender. Each Reducing Lender
shall thereupon be deemed to have assigned to the Increasing Lenders the amount
of such excess, effective as of the date of such payment. The adjustments made
under this paragraph 4 shall be deemed a prepayment by the Borrower for purposes
of Section 2.16(b) of the Credit Agreement, and the Borrower shall compensate
any Lender sustaining a loss by reason of such prepayment in accordance
therewith.
          5. Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and each Lender as follows:
     (a) The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment and the Replacement Notes, and
to perform this Amendment, the Replacement Notes and the Credit Agreement as
amended hereby. This Amendment and the Replacement Notes have been duly and
validly executed and delivered to the Lenders by the Borrower, and this
Amendment and the Replacement Notes, and the Credit Agreement as amended hereby,
constitute the Borrower’s legal, valid and binding obligations enforceable in
accordance with their terms.

-6-



--------------------------------------------------------------------------------



 



     (b) The execution, delivery and performance by the Borrower of this
Amendment and the Replacement Notes, and the performance of the Credit Agreement
as amended hereby, have been duly authorized by all necessary corporate action
and do not and will not (i) require any authorization, consent or approval by
any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate the Borrower’s articles of
incorporation or bylaws or any provision of any law, rule, regulation or order
presently in effect having applicability to the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or agreement to which the
Borrower is a party or by which the Borrower or its properties may be bound or
affected.
     (c) All of the representations and warranties contained in Article IV of
the Credit Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.
          6. Conditions. The amendments set forth in paragraph 2 shall be
effective only if the Agent has received (or waived the receipt of) each of the
following, in form and substance satisfactory to the Lenders, on or before the
date hereof (or such later date as the Lenders may agree to in writing):
     (a) This Amendment, duly executed by the Borrower and the Required Lenders.
     (b) The Replacement Notes, duly executed by the Borrower.
     (c) All fees required to be paid to the Agent or the Lenders in connection
with this Amendment, as set forth in any Fee Letter or other agreement between
the Agent and the Borrower with respect thereto.
     (d) A certificate of an officer of the Borrower (i) certifying that the
execution, delivery and performance of this Amendment, and the performance of
the Credit Agreement as amended hereby, have been duly approved by all necessary
action of the management committee of the Borrower, and attaching true and
correct copies of the applicable resolutions granting such approval,
(ii) certifying that there have been no amendments to or restatements of the
articles of incorporation or bylaws of the Borrower as furnished to the Agent in
connection with the execution and delivery of the Credit Agreement, other than
those that may be attached to the certificate, and (iii) certifying the names of
the officers of the Borrower that are authorized to sign this Amendment,
together with the true signatures of such officers.
     (e) A signed copy of the opinion of counsel for the Borrower, addressed to
the Agent and the Lenders, confirming the matters set forth in paragraph 5
hereof (other than paragraph (c) thereof), and such other matters as the Agent
may in its sole discretion request.

-7-



--------------------------------------------------------------------------------



 



          7. Miscellaneous. The Borrower shall pay all costs and expenses of the
Agent, including attorneys’ fees, incurred in connection with the drafting and
preparation of this Amendment and any related documents. Except as amended by
this Amendment, all of the terms and conditions of the Credit Agreement shall
remain in full force and effect. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts of this Amendment, taken together,
shall constitute but one and the same instrument. This Amendment shall be
governed by the substantive law of the State of Minnesota.

-8-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the date first above written.

                  SENSIENT TECHNOLOGIES CORPORATION
 
           
 
  By                  
 
      Its    
 
           

Signature Page for
First Amendment to Sensient Technologies Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent
    and as a Lender
 
           
 
  By                  
 
      Its    
 
           
 
           
 
  By                  
 
      Its    
 
           

Signature Page for
First Amendment to Sensient Technologies Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION, as a Lender
 
           
 
  By                  
 
      Its    
 
           
 
           
 
  By                  
 
      Its    
 
           

Signature Page for
First Amendment to Sensient Technologies Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 



                 
COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK
B.A., “RABOBANK NEDERLAND”,
NEW YORK BRANCH, as a Lender
 
           
 
  By                  
 
      Its    
 
           
 
           
 
  By                  
 
      Its    
 
           

Signature Page for
First Amendment to Sensient Technologies Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 



                 
M&I MARSHALL & ILSLEY BANK, A WISCONSIN
CORPORATION, as a Lender
 
           
 
  By                  
 
      Its    
 
           
 
           
 
  By                  
 
      Its    
 
           

Signature Page for
First Amendment to Sensient Technologies Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK OF THE MIDWEST, as a Lender
 
           
 
  By                  
 
      Its    
 
           
 
           
 
  By                  
 
      Its    
 
           

Signature Page for
First Amendment to Sensient Technologies Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO
    BRANCH, as a Lender
 
           
 
  By                  
 
      Its    
 
           
 
           
 
  By                  
 
      Its    
 
           

Signature Page for
First Amendment to Sensient Technologies Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE GOVERNOR AND COMPANY OF THE BANK OF
    IRELAND, as a Lender
 
           
 
  By                  
 
      Its    
 
           
 
           
 
  By                  
 
      Its    
 
           

Signature Page for
First Amendment to Sensient Technologies Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A

              Name   Commitment Amount   Notice Address
Sensient Technologies Corporation
    N/A     777 East Wisconsin Avenue

 
          Milwaukee, WI 53202-5304

 
          Attention: Richard F. Hobbs

 
          Telecopier: 414-347-4794
 
           
Wells Fargo Bank, National Association, as
    N/A     MAC N9305-031

Agent
          Sixth and Marquette

 
          Minneapolis, MN 55479

 
          Attention: Mark Halldorson

 
          Telecopier: 612-667-2276
 
           
Wells Fargo Bank, National Association, as a
  $ 40,000,000     MAC N9305-031

Lender
          Sixth and Marquette

 
          Minneapolis, MN 55479

 
          Attention: Mark Halldorson

 
          Telecopier: 612-667-2276
 
           
Keybank National Association
  $ 35,000,000     127 Public Square

 
          Cleveland, OH 44114

 
          Attention: Marianne Meil

 
          Telecopier: 216-689-4649
 
           
Cooperatieve CentraleV
  $ 35,000,000     123 North Wacker Drive

Raiffeisen-Boerenleenbank B.A.,
          Suite 2100

“Rabobank Nederland”, New York Branch
          Chicago, IL 60606

 
          Attention: Michael Laurie

 
          Telecopier: 312-408-8240
 
           
M&I Marshall & Ilsley Bank, a Wisconsin
  $ 35,000,000     770 North Water Street

Corporation
          Milwaukee, WI 53202

 
          Attention: Leo Freeman

 
          Telecopier: 414-765-7625

 
           
National City Bank of the Midwest
  $ 35,000,000     One North Franklin

 
          Suite 3600

 
          Chicago, IL 60606

 
          Attention: Stephanie A. Kline

 
          Telecopier: 312-240-0301
 
           
The Bank of Tokyo-Mitsubishi, Ltd., Chicago
  $ 25,000,000     227 West Monroe Street

Branch
          Suite 2300

 
          Chicago, IL 60606

 
          Attention: Wayne Yamanaka

 
          Telecopier: 312-696-4535
 
           
The Governor and Company of the Bank of
  $ 20,000,000     75 Holly Hill Lane

Ireland
          Greenwich, CT 06830

 
          Attention: Michael D’Arcy / Paul Clarke

 
          Telecopier: 203-552-0656

 



--------------------------------------------------------------------------------



 



Exhibit B
(Exhibit C to Credit Agreement)
EXHIBIT C
COMPLIANCE CERTIFICATE
                                        , 20                    

      Wells Fargo Bank, National Association,
 
  for itself and as Agent under
 
  the Credit Agreement described below
 
    The Lenders, as defined under the Credit
 
  Agreement described below
 
    Ladies and Gentlemen:

     Reference is made to the Credit Agreement dated as of September 2, 2004, as
it may be amended from time to time (the “Credit Agreement”) among Sensient
Technologies Corporation (the “Borrower”), Wells Fargo Bank, National
Association, as Administrative Agent, Swing Line Bank, Issuing Bank, Arranger
and Sole Book Runner, M&I Marshall & Ilsley Bank, a Wisconsin corporation, as
Co-Syndication Agent, KeyBank, a national banking association, as Co-Syndication
Agent, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland” New York Branch, as Co-Documentation Agent, and The Bank of
Tokyo-Mitsubishi, LTD., Chicago Branch, as Co-Documentation Agent, and the
Lenders, as defined therein. All terms defined in the Credit Agreement and not
otherwise defined herein shall have the meanings given them in the Credit
Agreement.
     This is a Compliance Certificate submitted in connection with the
Borrower’s financial statements (the “Statements”) as of
                                        ,                      (the “Covenant
Date”).
     I hereby certify to you as follows:
(a) I am the                                          [**chief financial
officer/treasurer] of the Borrower, and I am familiar with the financial
statements and financial affairs of the Borrower.F
(b) The Statements have been prepared in accordance with GAAP, **[subject to
year-end audit adjustments].
(c) The computations on the Annexes hereto set forth the Borrower’s compliance
or non-compliance with the requirements set forth in the Financial Covenants as
of the Covenant Date.

C-1



--------------------------------------------------------------------------------



 



     I have no knowledge of the occurrence of any Default or Event of Default,
except as set forth in the attachments, if any, hereto.

                  Very truly yours,
 
                SENSIENT TECHNOLOGIES CORPORATION
 
           
 
  By:                  
 
      Its:    
 
           

C-2



--------------------------------------------------------------------------------



 



ANNEX 1 TO COMPLIANCE CERTIFICATE
Total Funded Debt to Total Capital (Section 6.7)

                  1.   Total Funded Debt        
 
               
 
  (a)   Indebtedness for Borrowed Money   $
                                          
 
               
 
  (b)   Purchase Money Debt (9 month maturity or Note)   $    
 
               
 
  (c)   Capitalized Lease Obligations   $    
 
               
 
  (d)   Other Debt Secured by Lien   $    
 
               
 
  (e)   Other Notes and Drafts   $    
 
               
 
  (f)   Bonds, Notes and Similar   $    
 
               
 
  (g)   Letters of Credit and Acceptances   $    
 
               
 
  (h)   Net liabilities under Swap Contracts   $    
 
               
 
  (i)   Guaranties of indebtedness of others   $    
 
               
 
  (j)   Off-Balance Sheet Liabilities   $    
 
               
 
  (k)   Total Funded Debt (sum of Items (a) through (j))   $    
 
               
 
          $    
 
               
 
                2.   Capitalization        
 
               
 
  (a)   Common Stock   $    
 
               
 
  (b)   Premium on Common Stock   $    
 
               
 
  (c)   Retained Earnings (excluding        
 
      foreign currency adjustments)   $    
 
               
 
  (d)   Stockholder’s Equity        
 
      (sum of Items (a) through(c))   $    
 
               
 
  (e)   Funded Debt (from Item 1(k) above)   $    
 
               
 
  (f)   Capitalization (sum of Items (d) and (e))   $    
 
               
 
                3.   Funded Debt to Total Capital (Ratio of Item 1(k) to
Item 2(f))        
 
  (not to be greater than 0.55 to 1.0)                       to 1.

C-3



--------------------------------------------------------------------------------



 



ANNEX 2 TO COMPLIANCE CERTIFICATE
Ratio of EBITR to Interest and Rentals (Section 6.8)

                  1.   EBITR        
 
               
 
  (a)   Consolidated Net Income   $                                           
 
               
 
  (b)   Interest Expense   $    
 
               
 
  (c)   Income Taxes   $    
 
               
 
  (d)   Rental Expense   $    
 
               
 
  (e)   EBITR (total of (a)+(b)+(c)+(d))   $    
 
               
 
                2.   Interest Expense   $    
 
               
 
                3.   Rental Expense   $    
 
               
 
                Ratio of Item 1(e) to sum of Items 2 and 3        
 
               
 
                              to 1.0
 
                    (not to be less than 2.0 to 1.0)        

C-4



--------------------------------------------------------------------------------



 



ANNEX 3 TO COMPLIANCE CERTIFICATE
Leverage Ratio (Section 6.12)

                  1.   Total Funded Debt (from Annex 1, Item 1)   $
                                          
 
               
 
                2.   EBITDA        
 
               
 
  (a)   EBITDR (from Annex 2, Item 1(e)   $    
 
               
 
  (b)   Rental Expense (from Annex 2, Item 1(d))   $    
 
               
 
  (c)   Depreciation   $    
 
               
 
  (d)   Amortization   $    
 
               
 
  (e)   EBITDA ((a)-(b)+(c)+(d)   $    
 
               
 
                Leverage Ratio (ratio of Item 1 to Item 2(e))        
 
               
 
                              to 1.0     (not to be more than 3.75 to 1 on or
before 9/30/06
or 3.50 to 1 thereafter)        

C-5